Title: To George Washington from Edmund Randolph, 3 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia January 3. 1794
          
          I had the honor of observing to you this morning, that the commissioners ought not, in
            my opinion, nor indeed in the opinion of Mr Jefferson and Mr Madison, to abandon the
            legal title to the lots sold.
          The facility, which occurred to me, was, that the commissioners might
            by a power of attorney authorize Mr Pinckney  or any other of
            our ministers residing at places abroad, where Mr Greenleaf might sell lots, to convey
            the legal title to any purchasers, whom he may designate, upon receiving the purchase
            money for public use. It is true, that some of the lots may be worth more, than the
            average-price stipulated, and that sales may be made of the choicest. Still I should
            think, that the personal obligation of Messrs Greenleaf and Morris, added to the hold on
            the remaining lots, would sufficiently secure the U.S. against the inconvenience of
            picking the lots; that is, would always secure the payment of the remainder.
          I have mentioned nothing of lots, which Mr Greenleaf may sell here; because the legal
            title of them may be at any moment adjusted. I have the honor, sir, to be, with the
            highest respect, yr mo. ob. serv.
          
            Edm: Randolph.
          
        